Citation Nr: 0202614	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.

(The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim for service connection 
for degenerative joint disease of the right knee and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for degenerative joint disease of the right knee has been 
obtained and the available medical evidence is sufficient for 
a determination of this matter.

3.  A chronic right knee disorder was not demonstrated in 
service or until many years later, and an arthritic process 
involving the right knee is not shown in service or within 
one year following the veteran's discharge from active 
service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by the veteran's active service, nor may arthritis 
of the right knee be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the November 2000 statement of the case and RO correspondence 
dated in September 2001 adequately notified the veteran of 
the evidence necessary to substantiate his claim and of the 
action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records are of record and that all identified 
and authorized medical records necessary to substantiate his 
claim have been obtained.  

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4).  Based upon the evidence of 
record, the Board finds the veteran did not sustain an event, 
disease, or injury as to a right knee disorder during active 
service and that a medical examination or opinion is not 
necessary in this case.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to this 
issue.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  Service 
connection can also be granted for chronic diseases, 
including arthritis, if it becomes manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Background

Service medical records are negative for complaint or 
treatment related to a right knee disorder.  The veteran's 
November 1976 retirement examination revealed a normal 
clinical evaluation of the lower extremities.  In his 
November 1976 report of medical history the veteran 
complained of left leg pain 18 months earlier but denied a 
history of "trick" or locked knee.

In an April 1977 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including a painful left leg.  There was no report of a right 
knee disorder.

The veteran was afforded a VA examination in June 1977.  At 
that time, he complained of aches to the left knee.  The 
report is negative for complaint or diagnosis of a right knee 
disorder.

VA medical records dated from December 1977 to October 1981 
are negative for complaint or treatment for a right knee 
disorder.  Reports show the veteran complained of leg cramps 
but do not indicate this matter was related to a right knee 
disorder.

Private hospital records dated in February 1999 show the 
veteran underwent right total knee arthroplasty.  No opinion 
as to etiology was provided.  The discharge diagnosis was 
degenerative joint disease of the right knee.

VA medical records dated in 1999 include diagnoses of 
degenerative joint disease of the right knee without opinion 
as to etiology.

In June 1999, the veteran requested entitlement to service 
connection for degenerative joint disease of the right knee.

At a personal hearing in November 2000 the veteran testified 
that he injured his right knee and back in 1957 when he fell 
approximately 20 to 25 feet while climbing a rope during a 
training exercise.  He reported he received aspirin and a 
heat pack from the company medic and that for approximately 5 
or 6 days he remained on his back.  He stated that aspirin 
and heat packs were the only treatment he received during 
active service but that the disorder had continued to bother 
him.  

In November 2000, the RO received correspondence from Dr. 
K.D.H., the veteran's private medical care provider.  It was 
noted that the veteran had undergone a right total knee 
replacement for severe osteoarthritis and that he had 
reported he sustained an injury during active service when he 
fell from a height which in the physician's opinion should 
have led to damage of his cartilage and subsequent post 
traumatic arthritis.  

Analysis

Based upon a comprehensive review of the record, the Board 
finds the persuasive evidence of record demonstrates the 
veteran's right knee was normal at the time of his separation 
from active service and that his present right knee disorder 
is not related to an injury or disease incurred in or 
aggravated by active service.  The Board notes the veteran's 
November 1976 retirement examination revealed a normal 
clinical evaluation of the lower extremities and that the 
veteran denied a history of "trick" or locked knee in his 
November 1976 report of medical history.  

The only evidence in this case of a right knee injury during 
service is the veteran's own report.  The earliest dated 
medical evidence of record showing a right knee disorder was 
provided in February 1999, approximately 22 years after the 
veteran's retirement from active service.  Therefore, the 
Board finds that entitlement to service connection for 
degenerative joint disease of the right knee is not 
warranted.

Although the November 2000 private medical opinion related 
the veteran's present right knee disability to an injury the 
veteran reported he sustained during active service, the 
Board finds the opinion warrants little probative weight 
because it was provided over 23 years after the veteran's 
separation from service and is inconsistent with 
contemporaneous service medical reports.  The Board notes 
that the opinion was not based upon the physician's objective 
examination findings as to etiology but rather upon his 
belief that the present disorder could have been related to 
the type of injury described to him by the veteran.  The 
Court has held that in determining whether evidence is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

